Citation Nr: 1629137	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA file contains documents that are either duplicative or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran has the following service connected disabilities: posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to March 18, 2014, and 70 percent thereafter; residuals of a gunshot wound (GSW) to the left thigh with fracture of left femur, rated as 40 percent disabling; residuals of a GSW to the left shoulder rated 10 percent disabling prior to March 18, 2014, and 30 percent thereafter; scar of the left thigh, symptomatic, rated as 10 percent disabling; and scar, left thigh (linear) rated as non-compensable, effective March 18, 2014.  

2.  For the entire appeal period, the evidence of record is in relative equipoise as to whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant TDIU, no discussion of the VA's duties to notify and assist is necessary.

Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, the Veteran has the following service connected disabilities: posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to March 18, 2014, and 70 percent thereafter; residuals of a gunshot wound (GSW) to the left thigh with fracture of left femur, rated as 40 percent disabling; residuals of a GSW to the left shoulder rated 10 percent disabling prior to March 18, 2014, and 30 percent thereafter; scar of the left thigh, symptomatic, rated as 10 percent disabling; and scar, left thigh (linear) rated as non-compensable, effective March 18, 2014.  As such, the Veteran has met the schedular criteria for the entire appeal period.  Therefore, the Veteran's claim turns on whether his service-connected disabilities render him unemployable.  

In this regards, an October 2009 response from the Veteran's former employer shows that the Veteran was employed from April 2006 to February 2009 as a personal care attendant.  

A November 2009 VA examination regarding the residuals of the Veteran's GSWs shows that the examiner noted that the Veteran was retired and that he retired partly because of difficulty standing and walking.  The examiner also noted that the Veteran reported he could not continue as a personal care attendant because of shoulder weakness and difficulty bending or carrying.  

On his February 2010 notice of disagreement the Veteran reported that due to his disability and his age no one will hire him.  

A November 2014 VA PTSD examiner noted that the overall effect of the Veteran's symptoms impair his ability to work cooperatively and effectively with co-workers, supervisors and the public to a severe extent.  The examiner also noted that the Veteran's symptoms impair his ability to understand and follow directions, retain instructions, communicate effectively and solve technical or mechanical problems to a severe extent.  The examiner also concluded that the Veteran's symptoms impair the his ability to maintain task persistence and pace, arrive to work on time and work a regular schedule without excessive absences to a severe extent.  

A November 2014 VA scars examination shows that the examiner noted that the Veteran's scars do not impact his ability to work.  

A November 2014 VA hip and thigh examination shows that the examiner noted that the Veteran's hip caused the Veteran to be unable to work at a job requiring prolonged weight-bearing activities.  The examiner noted that the Veteran was retired from his job as a machinist.

A November 2014 VA shoulders examination shows that the examiner concluded that the Veteran's shoulder did not impact his ability to work.  

A December 2014 VA muscle injuries examination shows that the examiner concluded that the Veteran's injury may affect prolonged weight-bearing.  

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Here, the evidence of record illustrates that the residuals of the Veteran's GSWs would prevent prolonged weight bearing and the Veteran's PTSD would have a severe impact on the abilities that are important to occupational success.  As such, the Board resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted.  §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  Accordingly, the appeal is granted. 


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


